11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Valley Transport
Brokerage, Inc.
Appellant
Vs.                   No.
11-01-00414-CV B
Appeal from Eastland County
Eagle
Construction and Environmental Services, L.P.
Appellee
 
The
parties have filed in this court a joint motion to dismiss the appeal.  In the motion, the parties state that they
have Areached an
agreement to settle and compromise their differences@ and that Athere
is no further need for this appeal.@  The motion is granted.  TEX.R.APP.P. 42.1(a).
The
appeal is dismissed.
 
PER CURIAM
 
March 28, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.